DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 16-18, 21, 31,  and 34 on 10/13/2022. 

Response to Arguments
	Arguments are primarily drawn to the amended claims.  The revised rejection below addresses the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bosg (US 9,855,683) in view of Okamoto (PG-PUB 2003/0098525). 
	Regarding claim 16, Bosg teaches a method of molding a component that includes a metal plate having a first surface and a second surface opposite the first surface, and a thermoplastic resin arranged on the first surface of the metal plate, the method comprising:
	providing a mold comprising:
 a first mold that is fixed (Figure 1A, item 5), and 
a second mold (Figure 1A, item 7) that is movable and comprises a support portion;
arranging the metal plate within the mold, wherein the metal plate is premolded (Figure 2); 
disposing the thermoplastic resin blank into a cavity formed between the metal plate and the fixed mold (Figure 1C and Col 6, Ln 42-48); 
fixing the metal plate against the movable mold using the support portion (Figure 1D),
closing the mold by moving or deforming the support portion while pressing the second surface of the metal plate against the fixed mold using the support portion, pressing the thermoplastic resin with a first portion of the first surface of the metal plate, which is located inward of the support portion, so as to bring the thermoplastic resin into direct contact with the first portion of the first surface of the metal plate while a second portion of the first surface of the metal plate, which is located outward of the support portion, remains exposed from the thermoplastic resin due to the thermoplastic resin being blocked by the support portion (Figure 1D-1E). 

Bosg does not teach (1) the fixed mold comprises a support portion; (2) fixing the metal plate against the movable mold using the support portion before injecting the thermoplastic resin into a cavity formed between the metal plate and the fixed mold; and (3) injecting the thermoplastic resin into a cavity formed between the metal plate and the fixed mold.  

As to (1), one of ordinary skill in the art would have recognized that there are limited options in moving a first and second mold for opening and closing the molds, including (i) both the first and second molds are movable molds, (ii) the first mold is fixed and the second mold is movable, or (iii) the first mold is movable and the second mold is fixed. It would have been obvious to one of ordinary skill in the art to pick any one of the limited options for providing a first and second mold with capabilities for opening and closing. Therefore, it would have been obvious to choose to provide movability capabilities for the first mold and fixed capabilities for the second mold, thereby the first mold is movable and the second mold is fixed and comprises a support portion. 

As to (2), a mere rearrangement of the sequence of the steps performed in the prior art is obvious to one of ordinary skill in the art when the rearrangement does not yield new or unexpected results. It would have been obvious to one of ordinary skill in the art to rearrange the sequence of the fixing and injecting steps of Bosg, as rearranging the two steps of the Bosg would not present any new or unexpected results. Rearranging the steps of fixing the metal plates and injecting resin would result in a molding process wherein the metal plates are fixed and stabilized for overmolding with resin. 

	As to (3), Okamoto teaches a process of manufacturing a laminated article by injection-compression molding a skin material disposed in a movable. Okamoto teaches setting up a skin material by inserting it at a predetermined position in a cavity of a mold while keeping the mold open; closing the mold to a predetermined mold clamping
position thereafter; injecting a resin melt for a core material into a space formed by the mold and the skin material so as to fill the space with the resin melt for a core material;
opening said movable mold in accordance with the progress of injection to a predetermined position after a desired period of time passes from the start of the
injection; and closing the mold after the completion of the injecting operation (Figure 3A and [0031]-[0038]).

	Both Bosg and Okamoto teaches a process of overmolding or laminating a pre-made component with a thermoplastic resin. It would have been obvious to one of ordinary skill in the art to substitute the thermoplastic resin blank of Bosg with a injected thermoplastic resin as taught by Okamoto, a functionally equivalent mechanism for providing a thermoplastic resin for molding. One of ordinary skill in the art would have been motivated to perform the steps of injecting the resin and closing the mold as taught by Okamoto. 
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosg (US 9,855,683) in view of Okamoto (PG-PUB 2003/0098525), as applied to claim 16, in further view of Faik (PG-PUB 2018/0178424). 
	Regarding claim 17, Bosg in view of Okamoto teaches the process as applied to claim 16. 
	Bosg in view of Okamoto does not teach the fixing includes bringing the metal plate into direct contact with the movable mold by suction or magnetism. 
	Faik teaches a fixing a metal component with several pins and utilizing suction pad on the surface of the pins to improve strength in attachment and prevent component from moving during forming and injecting [0009] and [0046]. 
	Both Bosg and Faik teach fixing metal components for a process of overmolding. It would have been obvious to further improve the process of Bosg with suction on the surface of the pins to provide greater strength in fixing the metal inserts as taught by Faik. 


Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosg (US 9,855,683) in view of Okamoto (PG-PUB 2003/0098525), as applied to claim 16, in further view of Masaka (US 10,780,610).
	Regarding claim 18, Bosg in view of Okamoto teaches the process as applied to claim 16. 
	Bosg in view of Okamoto does not teach as the mold is closed, a force with which the support portion presses the second surface of the metal plate against the movable mold is increased. 
Masaka teaches a process of insert molding utilizing a combination of a positioning pins and pairs of lower and upper spring-based pusher pins to clamp and accurately position and inserted article for overmolding (Figure 3; Col 4, Ln 60- Col 5, Ln 9; Col 5, Ln 20-40; Col 6, Ln 7-16). 
Both Bosg and Masaka teach a process of overmolding an insert by positioning the reinforcement. One of ordinary skill in the art would have recognized that utilizing a pair of mechanisms for positioning an insert is a known technique commonly used in the field of insert molding, as shown by Masaka. It would have been obvious to one of ordinary skill in the art substitute the support portions of Bosg with the spring-based support portions of Masaka. 

Regarding claim 20, Bosg in view of Okamoto teaches the process as applied to claim 16. 
	Bosg in view of Okamoto does not teach heating step of heating at least a peripheral portion of the metal plate before the molding step.
Masaka teaches in a case in which deformation such as a warp occurs in the inserted article positioned by the positioning pin, when the inserted article is pressed by immediately performing a mold clamping process, there is a concern that a defect such as breaking may occur in the inserted article (Col 2, Ln 45-55). Masaka teaches to prevent this defect, a heating (preheating) process is preferably performed before mold clamping to correct deformation such as a warp (Col 2, Ln 45-55). 
	It would have been obvious to one of ordinary skill in the art to improve the process of Bosg in view of Okamoto in view of Masaka with a pre-heating step of the metal insert in order to prevent defects such as breaking, as taught by Masaka. 


Claim 19, 21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bosg (US 9,855,683) in view of Okamoto (PG-PUB 2003/0098525), as applied to claim 16 and 17, in further view of Hinduja (US 5,424,017). 
Regarding claim 19, Bosg in view of Okamoto teaches the process as applied to claim 16. 
	Bosg in view of Okamoto does not teach further comprising a depressurization
step of depressurizing the cavity after the fixing step.
Hinduja teaches a method for injection molding with varying mold closure speeds, comprising a step of vent any air from the mold cavity prior to the complete closure of the mold (Col 5, Ln 1-11). 
	Both Bosg in view of Okamoto and Hinduja teach a process of injection molding. It would have been obvious to one of ordinary skill in the art to modify the process of Bosg in view of Okamoto with a depressurization step as taught by Hinduja to vent any air from the mold cavity to yield the predictable results of allowing for resin injection in to the mold cavity. 

Regarding claim 21, Bosg in view of Okamoto teaches the process as applied to claim 16.
	Bosg in view of Okamoto does not teach the molding step includes a process of varying a speed of closing the mold.
	Hinduja teaches a method for injection molding with varying mold closure speeds, including closing the mold at a high rate of speed until reaching a predetermined distance and then significantly reducing the speed prior to completion of closing (Col 1, Ln 36-55; Col 3, Ln 61- Col 4, Ln 15). 
	Both Bosg in view of Okamoto and Hinduja are drawn to the same field of endeavor pertaining to injection molding. It would have obvious to one of ordinary skill in the art to substitute the undisclosed mold closure speed of Bosg in view of Okamoto with the mold closure speed of Hinduja, a functionally equivalent mold closure speed.  

Regarding claim 32, Bosg in view of Okamoto teaches the process as applied to claim 17. 
	Bosg in view of Okamoto does not teach further comprising a depressurization
step of depressurizing the cavity after the fixing step.
Hinduja teaches a method for injection molding with varying mold closure speeds, comprising a step of vent any air from the mold cavity prior to the complete closure of the mold (Col 5, Ln 1-11). 
	Both Bosg in view of Okamoto and Hinduja teach a process of injection molding. It would have been obvious to one of ordinary skill in the art to modify the process of Bosg in view of Okamoto with a depressurization step as taught by Hinduja to vent any air from the mold cavity to yield the predictable results of allowing for resin injection in to the mold cavity. 

Regarding claim 34, Bosg in view of Okamoto teaches the process as applied to claim 17.
	Bosg in view of Okamoto does not teach the molding step includes a process of varying a speed of closing the mold.
	Hinduja teaches a method for injection molding with varying mold closure speeds, including closing the mold at a high rate of speed until reaching a predetermined distance and then significantly reducing the speed prior to completion of closing (Col 1, Ln 36-55; Col 3, Ln 61- Col 4, Ln 15). 
	Both Bosg in view of Okamoto and Hinduja are drawn to the same field of endeavor pertaining to injection molding. It would have obvious to one of ordinary skill in the art to substitute the undisclosed mold closure speed of Bosg in view of Okamoto with the mold closure speed of Hinduja, a functionally equivalent mold closure speed. 
	

Claim 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bosg (US 9,855,683) in view of Okamoto (PG-PUB 2003/0098525) and Faik (PG-PUB 2018/0178424), as applied to claim 16, in further view of Masaka (US 10,780,610).
Regarding claim 31, Bosg in view of Okamoto teaches the process as applied to claim 17. 
	Bosg in view of Okamoto does not teach as the mold is closed, a force with which the support portion presses the second surface of the metal plate against the movable mold is increased. 
Masaka teaches a process of insert molding utilizing a combination of a positioning pins and pairs of lower and upper spring-based pusher pins to clamp and accurately position and inserted article for overmolding (Figure 3; Col 4, Ln 60- Col 5, Ln 9; Col 5, Ln 20-40; Col 6, Ln 7-16). 
Both Bosg and Masaka teach a process of overmolding an insert by positioning the reinforcement. One of ordinary skill in the art would have recognized that utilizing a pair of mechanisms for positioning an insert is a known technique commonly used in the field of insert molding, as shown by Masaka. It would have been obvious to one of ordinary skill in the art substitute the support portions of Bosg with the spring-based support portions of Masaka. 

Regarding claim 33, Bosg in view of Okamoto teaches the process as applied to claim 17. 
	Bosg in view of Okamoto does not teach heating step of heating at least a peripheral portion of the metal plate before the molding step.
Masaka teaches in a case in which deformation such as a warp occurs in the inserted article positioned by the positioning pin, when the inserted article is pressed by immediately performing a mold clamping process, there is a concern that a defect such as breaking may occur in the inserted article (Col 2, Ln 45-55). Masaka teaches to prevent this defect, a heating (preheating) process is preferably performed before mold clamping to correct deformation such as a warp (Col 2, Ln 45-55). 
	It would have been obvious to one of ordinary skill in the art to improve the process of Bosg in view of Okamoto in view of Masaka with a pre-heating step of the metal insert in order to prevent defects such as breaking, as taught by Masaka. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/           Examiner, Art Unit 1745